TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00360-CV


In re State of Texas




ORIGINAL PROCEEDING FROM BELL COUNTY


O R D E R


		Relator the State of Texas has filed a petition for writ of mandamus and motion for
emergency relief.  See Tex. R. App. P. 52.8, 52.10.  We grant the motion for emergency relief and
stay the trial court's discovery order dated June 11, 2010, pending our consideration of relator's
petition for writ of mandamus.  The Court requests that the real parties in interest file a response to
the petition on or before July 9, 2010.  However, given that the issues raised in this petition are
identical to those in raised in relator's petition in No. 03-10-00260-CV, the real parties in interest
may choose to designate all or part of their response in that proceeding to be their response in the
present proceeding.
 

  
						 J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Filed:   June 25, 2010